Citation Nr: 0001523	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  95-08 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased original disability rating for a 
low back disability, L5-S1, with bilateral sciatic 
radiculopathy and degenerative joint disease, currently 
evaluated as 60 percent disabling.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to August 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an August 1994 rating decision rendered by the 
Muskogee, Oklahoma, Regional Office 

(RO) of the Department of Veterans Affairs (VA) wherein, 
inter alia, service connection for a back disability was 
granted and a 40 percent disability evaluation was assigned.  
The veteran appealed the assignment of this disability 
rating.  

During the pendency of this appeal, the veteran relocated to 
Florida.  Accordingly, the St. Petersburg, Florida, RO 
assumed the role as the agency of original jurisdiction for 
his claim.  By means of a February 1999 rating action, the 
St. Petersburg RO granted an increased disability rating of 
60 percent for the veteran's back disability.

The veteran's claims folder contains an executed VA Form 21-
22, whereby the Oklahoma Department of Veterans Affairs 
(ODVA) was appointed by the veteran as his accredited 
representative.  The Board notes that the ODVA has no 
jurisdiction in Florida, and that the veteran has not named a 
successor representative.


FINDINGS OF FACT

1.  Service connection for a low back disability was granted 
by means of a February 1994 rating decision that assigned a 
40 percent disability evaluation effective September 1, 1993.

2.   The veteran perfected an appeal on the issue of an 
increased original disability rating for a low back 
disability, L5-S1.
 
3.  On a VA Form 9, the veteran indicated that he desired a 
60 percent disability evaluation for his back disability. 

4.  By means of a February 1999 rating action, the disability 
rating for the veteran's low back disability, L5-S1, with 
bilateral sciatic radiculopathy and degenerative joint 
disease, was increased to 60 percent effective September 1, 
1993.  



CONCLUSION OF LAW

A justiciable issue has not been presented for appellate 
review.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for a low back disability was granted by 
means of an August 1994 rating decision that assigned a 40 
percent disability evaluation effective September 1, 1993, 
the day after the veteran separated from active military 
service.  He was not satisfied with the original disability 
rating assigned and perfected an appeal of the issue of an 
increased original disability rating for a low back 
disability, L5-S1.  
 
On a March 1995 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran indicated that he desired a 60 percent 
disability evaluation for his back disability.  He stated 
that "I feel that my condition currently is nearer to the 
60% SC condition listed in CFR under Code #5293" and "I 
feel that my SC condition should be rated at 60% for my 
back."  Subsequent correspondence and evidence received from 
the veteran do not indicate that he desired a disability 
rating in excess of the 60 percent requested in his 
statements of March 1995.
 
During the pendency of this appeal, the disability rating for 
the veteran's low back disability, L5-S1, with bilateral 
sciatic radiculopathy and degenerative joint disease, was 
increased to 60 percent, effective September 1, 1993, by 
means of a February 1999 rating action.  As this grant of 
benefits satisfies the veteran's expressed desires, the 
rating action of February 1999 is a full grant of benefits 
sought on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In addition, no other issue has been developed for appellate 
review.  The Board must therefore conclude that there is no 
justiciable issue presented for its review, and that the 
claim must be dismissed.



ORDER

The veteran's claim of entitlement to an increased original 
disability rating for a low back disability, L5-S1, with 
bilateral sciatic radiculopathy and degenerative joint 
disease, is dismissed.




		
	M. S. SIEGEL 
	Acting Member, Board of Veterans' Appeals



 

